PER CURIAM.
The appellant challenges the trial court’s order summarily denying his motion alleging an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the appellant has stated a facially sufficient claim that he is entitled to resentencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), on Count II for robbery with a firearm, we reverse and remand for the trial court to reconsider this claim. His claim regarding Count I is without merit. See § 921.001(4)(b)2., Fla. Stat. (1995).
AFFIRMED IN PART AND REVERSED AND REMANDED IN PART.
WOLF, C.J., DAVIS and BROWNING, JJ., concur.